Eleanor Theodore, Esq. Assistant Corporation Counsel, Syracuse
You have asked whether your city is authorized to include in its zoning regulations a procedure for the revocation of special permits.
Cities are specifically authorized to adopt zoning regulations (General City Law, § 20[24]). Additionally, cities can adopt zoning regulations by local law (1982 Op Atty Gen [Inf] 151) and may utilize their local law powers to amend their charters (Municipal Home Rule Law, § 10[1][ii][c][1]).
Generally, special permits are utilized to approve particular uses that are authorized under specified conditions. Usually, either the planning board or the board of appeals is given the responsibility to approve the establishment of such uses upon determining compliance with the stated conditions (see, for example, General City Law, § 81[1]; Town Law, §§ 267[2], 274-a[1][b]). The determination of applications for special permits is subject to due process requirements (see, for example, General City Law, § 81[4].
Because cities have the authority to adopt zoning regulations by local law, we believe it is clear that they may establish provisions for approval of special permits and for the revocation of such permits. The procedure for revocation must comply with due process requirements.*
We conclude that a city is authorized to enact zoning regulations which include a procedure for the revocation of special permits.
* It appears that under sections 267(2) and 274-a(1)(b) of the Town Law and under section 81(1) of the General City Law, the power to revoke special permits is implicit.